Title: To James Madison from William DuBourg, 4 August 1806
From: DuBourg, William
To: Madison, James



Honorable Monsieur,
Collège de Ste-Marie de Baltimore le 4 Août 1186 1806.

M. Pierre Dermenon avocat de talens distingués et d’un carretàre caractère qui le rend cher à tous ceux qui le connaissent, après avoir passé 26 mois avec nous en qualité de professeur, s’est déterminé à partir sous peu de jours pour la N. Orléans, où il se propose de reprendre les fonctions de sa première profession: mais ayant appris qu’il existait quelques mécontentemens parmi une partie des habitans Français de la Louisiane, et désirant repousser dès son arrivée dans ce pays, tous les soupçons et les craintes qui pourraient s’attacher à lui, à cause de sa qualité de Français et de sa profession, il m’a prié de solliciter de votre honnêteté une recommandation particulière en sa faveur auprès du gouverneur de la Nlle.-Orléans; si M. Dormenon avait l’honneur d’être connu de vous, Monsieur, je ne doute point que vous ne le considérassiez comme un homme extrêmement capable de contribuer à éteindre l’espèce de dissension qui peut exister dans ce pays, et à ramener par ses conseils, aux principes d’une raisonnable soumission, ceux de ses anciens compatriotes qui pourraient être disposés à s’en écarter.  C’est principalement sous ce point de vue que je prends la liberté de vous le recommander, et l’expérience que j’ai de votre bonté, me fait espérer que mon témoignage sera pour vous de quelque poids.  Je vous prie de m’honorer d’une prompte réponse, contenant la recommandation que je vous demande: ma reconnaissance pour ce nouveau témoignage de votre bienveillance égalera le respect avec lequel j’ai l’honneur d’être, honorable Monsieur, Votre très-humble serviteur,


Signé, Wm. DUBOURG
A l’honorable James Manison
Sécretaire d’état, Washington.
Je certifie la copie ci-dessus conforme à l’originale déposé dans le bureau du gouverneur. N.-Orleans 29 Mars 1809.  


Signé, VASSANT,Premier Commis au Bureau du Sécrétariat.
